This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                    No. 33,898

 5 SANDRA PIERSON,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Kenneth H. Martinez, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   M. Victoria Wilson, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Geoffrey D. Scovil
15 Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 SUTIN, Judge.
 1   {1}   Defendant Sandra Pierson appeals from the district court’s judgment, sentence,

 2 partially suspended sentence, and commitment to the New Mexico Department of

 3 Corrections entered on June 5, 2014. As set forth in the judgment and sentence,

 4 Defendant was convicted of the identified crimes, pursuant to guilty plea, in the

 5 following cases: D-202-CR-2010-03521 (forgery); D-202-CR-2010-03811 (unlawful

 6 taking of a motor vehicle); D-202-CR-2010-04398 (residential burglary); D-202-CR-

 7 2012-01086 (racketeering, conspiracy to commit racketeering, and two counts of

 8 forgery); and D-202-CR-2012-01087 (receiving or transferring a stolen vehicle). This

 9 Court issued a calendar notice, proposing to reverse the district court’s judgment and

10 sentence and remand for resentencing in accordance with the plea agreement. The

11 State filed a memorandum in response to our notice [Ct. App. File], stating that it

12 “does not oppose this Court’s proposed summary disposition[.]”              [MIO 1]

13 Accordingly, for the reasons stated in our notice of proposed disposition, we reverse

14 and remand to the district court for resentencing and entry of a new judgment and

15 sentence that conforms with the plea agreement.

16   {2}   IT IS SO ORDERED.

17                                         __________________________________
18                                         JONATHAN B. SUTIN, Judge
19 WE CONCUR:

20 _______________________________

                                              2
1 MICHAEL E. VIGIL, Chief Judge

2 _______________________________
3 CYNTHIA A. FRY, Judge




                                    3